COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00480-CV


CITY OF ARLINGTON                                                  APPELLANT

                                           V.

ROCHELLE LANE, INDIVIDUALLY                                         APPELLEE
AND AS NEXT FRIEND OF CHAD
LANE, A MINOR


                                       ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant=s motion to dismiss appeal. It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM



PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: March 10, 2011




                                    2